VICKERY, P. J.
Epitomized Opinion
This was an action to set aside a conveyance. Dister and others were creditors of John Mclnerney and various other members of the same family. John transferred certain real estate to his wife and later the family accumulated certain indebtedness which they were unable to pay. Suit was then brought by creditors claiming that the conveyance was fraudulently made, although the petition did not allege that the property was transferred for the purpose of defrauding subsequent creditors. As the lower court held for' the Mclnerneys, an appeal was taken to the Court of Appeals. In sustaining the lower court, this court held:
1. A voluntary conveyance of land made by a husband to his wife will not be held void as jto future creditors on the mere ground that the husband subsequently became insolvent.
2. Such conveyance will be set aside at the suit of a subsequent creditor wholly on proof that it was made with intent on the part of the grantor thereby to defraud subsequent creditor or creditors.